Citation Nr: 0819198	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-27 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of 
fracture to distal tip of fibula, right ankle.

2.  Entitlement to service connection for right knee 
disability.

3.  Entitlement to service connection for left knee 
disability.

4.  Entitlement to service connection for mental condition, 
to include schizophrenia and generalized anxiety disorder. 

5.  Whether the veteran's character of discharge for the 
period of service from November 1999 to November 2000 is a 
bar to VA benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and mother

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to June 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2003 and May 2004 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  

The RO had denied service connection for post-traumatic 
stress disorder (PTSD), schizophrenia, and generalized 
anxiety disorder in May 2004.  The veteran filed a notice of 
disagreement with each of those determinations.  However, 
during his November 2004 hearing, he indicated that he was 
withdrawing his appeal of the matter of service connection 
for PTSD.  

The RO found in a December 2003 administrative determination 
that the veteran's character of discharge for his period of 
service from November 1999 to November 2000 was a bar to VA 
benefits, and it notified the veteran of his appeal rights at 
that time.  During the veteran's November 2004 hearing, his 
representative argued that the veteran's other than honorable 
discharge for that period of service was the result of mental 
illness and therefore should not be a bar to VA benefits.  
This amounts to a notice of disagreement with the RO's 
December 2003 determination.  Per Manlincon v. West, 12 Vet. 
App. 238 (1999), remand for the issuance of a statement of 
the case is necessary.  

The issues of whether the veteran's character of discharge 
for his period of service from November 1999 to November 2000 
was a bar to VA benefits, and of service connection for 
mental condition, to include schizophrenia and generalized 
anxiety disorder, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has no current residuals of his in-service 
right distal fibula fracture.  

2.  The veteran does not have a current right knee condition.  

3.  The veteran does not have a current left knee condition.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of 
fracture to distal tip of fibula, right ankle, are not met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for service connection for right knee 
condition are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.  The criteria for service connection for left knee 
condition are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied through a May 2003 
letter to the veteran that addressed all four notice elements 
and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the veteran of the evidence 
required to substantiate the claim and of the veteran's and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information, 
including that in the veteran's possession, to the AOJ.

The veteran was not notified of effective dates for ratings 
and degrees of disability.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Any deficiencies in VA's duties to notify 
the veteran concerning effective date or degree of disability 
for the claims are harmless, as service connection has been 
denied thus rendering moot any issues with respect to 
implementing an award.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records, and an April 2007 Social Security 
Administration determination, and VA examined the veteran for 
his right ankle disability claim.  A medical examination is 
not necessary for the knee disability claims because the 
evidence does not contain competent lay or medical evidence 
of a current diagnosed disability or persistent or recurrent 
symptoms of disability.  VA has satisfied its assistance 
duties.

Pertinent criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Right ankle

A May 1992 service X-ray report shows that the veteran 
fractured his distal right fibula.  He received right ankle 
treatment thereafter in June, July, and August 1992, and in 
May and October 1993.  The assessment was soft tissue injury 
with normal exam in May 1993, and unstable lateral right 
ankle in October 1993.  On service discharge examination in 
February 1994, his right ankle was normal.  The veteran 
denied any right ankle trouble on service examination in 
October 1999, and examination of his ankle was normal at that 
time.  

No ankle medical treatment is alleged or shown post-service.  
On VA examination in February 2005, the veteran reported that 
occasionally he would have some right ankle pain if he was 
trying to run or do a workout.  The examiner examined both 
ankles for comparison.  The veteran had a normal gait and no 
pain on motion of the right ankle.  Each ankle dorsiflexed to 
20 degrees and plantar flexed to 45 degrees.  There was no 
varus or valgus angulation of the os calcis that differed on 
the right from the left in relation to the long axis of the 
tibia and fibula.  There was no abnormal swelling and no 
instability on drawer testing.  There appeared to be no 
disability of the right ankle on gait or ankle examination.  
X-rays showed no evidence of arthritis of the right ankle 
joint or calcification of the syndesmotic ligament between 
the tibia and fibula distally.  There was no evidence of any 
nonunion of any fracture of the fibula.  The diagnosis was 
right ankle within normal limits.  The examiner indicated 
that it was less likely than not that the veteran's right 
ankle pain complaints were related to any disability that 
might be connected to a fracture which occurred in service.  

Based on the evidence, no current right ankle disability is 
shown.  The examiner in February 2005 found the diagnosis to 
be right ankle within normal limits after examining the 
veteran and considering X-rays.  Additionally, no other 
medical evidence showing a current right ankle disability has 
been submitted, and the examiner in February 2005 indicated 
that it was less likely than not that the veteran's right 
ankle complaints were related to any disability connected to 
the in-service fracture.  The Board notes that the veteran 
has indicated that he has disabling manifestations.  However, 
a medical diagnosis of a current right ankle disorder is 
needed, see Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992), and Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993), and one has not been submitted.  In the absence of 
proof of a current disability, service connection can not be 
established.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 
(1992).  

Right and left knee

A September 1991 service medical record shows a report of 
right knee pain.  The veteran stated that he twisted his knee 
playing football.  There were no positive clinical findings, 
and the assessment was right knee strain.  No other knee 
treatment for either knee is shown in service.  On service 
discharge examination in February 1994, and on service 
examination in October 1999, the veteran denied knee symptoms 
and his knees were normal.

Post-service, the veteran has not indicated that he has had 
continued knee symptoms, there has been no treatment, and no 
diagnoses of disorders of either knee are shown.  In the 
absence of a current disability, service connection can not 
be established for right or left knee condition.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-144 (1992).  


ORDER

Service connection for residuals of fracture to distal tip of 
fibula, right ankle, is denied.

Service connection for right knee condition is denied.

Service connection for left knee condition is denied.


REMAND

The veteran's representative's November 2004 hearing 
testimony that the veteran's other than honorable discharge 
from his November 1999 to November 2000 period of service was 
the result of mental illness and therefore is not a bar to VA 
benefits constitutes a notice of disagreement with the RO's 
December 2003 administrative determination that the veteran's 
character of discharge for the period of service from 
November 1999 to November 2000 is a bar to VA benefits.  A 
statement of the case has not been issued.  Accordingly, per 
Manlincon v. West, 12 Vet. App. 238 (1999), the Board must 
remand this matter to the RO for the issuance of a statement 
of the case.  

The veteran seeks service connection for a mental condition.  
In 2007, he submitted an April 2007 Social Security 
Administration decision finding him disabled due to PTSD and 
schizoaffective disorder.  An award of Social Security 
disability benefits and the records upon which that decision 
is predicated are relevant to VA claims for service 
connection.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 413 (1991).  The records 
listed in the Social Security Administration decision 
awarding the veteran benefits should be obtained, 
particularly the October 2006 report from H. R. W., M.D.  The  
Social Security Administration decision indicates that Dr. W. 
was asked to respond to written interrogatories concerning 
the veteran's medical treatment history.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
records upon which the April 2007 
Social Security Administration decision 
was predicated, particularly the 
October 2006  report from H. R. W., 
M.D.

2.  Issue the veteran a statement of 
the case on the matter of whether his 
character of discharge for the period 
of service from November 1999 to 
November 2000 is a bar to VA benefits.  
This matter should be returned to the 
Board only if the veteran perfects an 
appeal of it following issuance of the 
statement of the case.

3.  Thereafter, readjudicate the 
veteran's pending mental condition claim 
in light of any additional evidence added 
to the record.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


